EXHIBIT 10z


bmslogo2019exhibits.jpg [bmslogo2019exhibits.jpg]
PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan
2020-2022 Performance Share Units Award
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Performance Share Units (“Performance Share Units”) specified
in the Grant Summary located on the Stock Plan Administrator’s website, which is
incorporated into this Performance Share Units Agreement (the “Agreement”) and
deemed to be a part hereof. This award is subject in all respects to the terms,
definitions and provisions of the 2012 Stock Award and Incentive Plan (the
“Plan”) adopted by the Company. Section 7(b) of the Plan shall not apply to the
Performance Share Units. The terms and conditions of the Plan and the Grant
Summary are hereby incorporated by reference into and made a part of this
Agreement. Capitalized terms used in this Agreement that are not specifically
defined herein shall have the meanings ascribed to such terms in the Plan and in
the Grant Summary.


Award Date: March 10, 2020
Service Period: March 10, 2020 to March 10, 2023
Performance Period: January 1, 2020 to December 31, 2022
Total Shareholder Return (“TSR”) Measurement Period: March 10, 2020 to February
28, 2023
Performance Goals: The Performance Goals are included in Exhibit A attached
hereto.
Vesting: The Performance Share Units will vest on March 10, 2023, subject to the
performance conditions described in Section 4 and Exhibit A hereto, and subject
to earlier vesting at the times indicated in Sections 6 (including in connection
with certain terminations following a Change in Control) and 8.
Settlement: Vested Performance Share Units will be settled by delivery of one
share of the Company’s Common Stock, $0.10 par value per share (“Shares”), for
each Performance Share Unit being settled. Settlement shall occur at the time
specified in Sections 4 and 6 hereof, as applicable.

1.
PERFORMANCE SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has approved a grant to you of
an award of Performance Share Units as designated herein subject to the terms,
conditions and restrictions set forth in this Agreement. The target number of
Performance Share Units and the kind of shares deliverable in settlement, the
calculation of total revenues (net of foreign exchange) and non-GAAP operating
margin, and other terms and conditions of the Performance Share Units are
subject to adjustment in accordance with Section 11 hereof and Plan
Section 11(c).
2.
CONSIDERATION



1

--------------------------------------------------------------------------------




As consideration for grant of this award, you shall remain in the employ of the
Company and/or its subsidiaries or affiliates for the entire Service Period or
such lesser period as the Committee shall determine in its sole discretion, and
no Performance Share Units shall be payable until after the completion of such
Service Period or lesser period of employment by you (except as set forth in
Sections 6 and 8 hereof, as applicable). In addition, you shall remain in
compliance with the covenants set forth in Section 10 hereof for the applicable
periods specified therein.
3.
PERFORMANCE GOALS

The Performance Goals are specified on Exhibit A hereto.
4.
DETERMINATION OF PERFORMANCE SHARE UNITS VESTED; FORFEITURES; SETTLEMENT

Except as otherwise set forth in this Agreement, Performance Share Units shall
be subject to the restrictions and conditions set forth herein during the period
from the Award Date until the date such Performance Share Unit has become vested
and non-forfeitable (the “Restricted Period”). Between February 28, 2022 and
March 10, 2022, the Committee shall determine and certify the Company’s actual
performance in relation to the established Performance Goals for the Performance
Period and the TSR Measurement Period. The Committee shall certify these results
in writing in accordance with Plan Section 7(c). Between February 28, 2022 and
March 10, 2022, the Committee shall determine and certify the extent to which
Performance Share Units are deemed vested on the basis of the foregoing,
provided, however, that, the Committee may exercise its discretion (reserved
under Plan Section 7(a)) to increase or reduce the amount of Performance Share
Units deemed eligible for vesting in its assessment of performance in relation
to Performance Goals, or in light of other considerations the Committee deems
relevant. Any Performance Share Units that are not, based on the Committee’s
determination, deemed eligible for vesting by performance during the Performance
Period and the TSR Measurement Period (or deemed to be vested in connection with
a termination of employment under Sections 6 and 8 below), including, unless
otherwise expressly determined by the Committee, Performance Share Units that
had been potentially eligible for vesting by performance in excess of the actual
performance levels achieved, shall be canceled and forfeited.
Vesting of the Performance Share Units is conditioned upon you remaining
employed by the Company or a subsidiary of the Company during the entire Service
Period, except as set forth in Sections 6 and 8 of this Agreement. If, before
the end of the Service Period, you are no longer an employee of the Company, its
subsidiaries or an affiliate of the Company, any Performance Share Units that
have not been vested and which cannot thereafter be vested under Sections 6 or 8
shall be canceled and forfeited.
In certain termination events as specified in Sections 6 and 8 and in connection
with a long-term Disability (as defined in Section 7), you will be entitled to
vesting of a prorated portion of the Performance Share Units awarded. The
formula for determining the prorated portion to which you are entitled can be
found in the pro rata summaries for equity awards on the Company’s Stock Plan
Administrator’s website.
The number of Performance Share Units vested shall be rounded to the nearest
whole Performance Share Unit, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.
Performance Share Units that vest after the end of the Service Period shall be
settled promptly, and in any event within 60 days of the vesting date (except as
otherwise provided in this Section 4), by delivery of one Share for each
Performance Share Unit being settled. Performance Share Units that become vested
under Sections 6(a), 6(b), 6(c), 6(d) or 8 shall be settled at the times
specified therein; provided, however, that settlement of Performance Share Units
under Sections 6(a), (b), (c) or (d) shall be subject to the applicable


    2

--------------------------------------------------------------------------------




provisions of Plan Section 11(k). (Note: Plan Section 11(k) could apply if
settlement is triggered by a Change in Control or a termination following a
Change in Control). Until Shares are delivered to you in settlement of
Performance Share Units, you shall have none of the rights of a stockholder of
the Company with respect to the Shares issuable in settlement of the Performance
Share Units, including the right to vote the shares and receive distributions.
5.
NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS

During the Restricted Period and any further period prior to settlement of your
Performance Share Units, you may not sell, transfer, pledge or assign any of the
Performance Share Units or your rights relating thereto, except as permitted
under Section 11(b) of the Plan. If you attempt to assign your rights under this
Agreement in violation of the provisions herein, the Company’s obligation to
settle Performance Share Units or otherwise make payments shall terminate.
6.
RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a)    Retirement. In the event of your Retirement prior to settlement of the
Performance Share Units, you will be deemed vested in a prorated portion of the
Performance Share Units granted, provided that you have been employed by the
Company or a subsidiary of the Company for at least one year following the Award
Date and your employment has not been terminated by the Company or a subsidiary
of the Company for misconduct or other conduct deemed detrimental to the
interests of the Company or a subsidiary of the Company; provided, however, that
if you are only eligible for Retirement pursuant to Plan Section 2(x)(iii), and
you are employed in the United States or Puerto Rico at the time of your
Retirement, you shall be entitled to the pro rata vesting described in this
Section 6(a) only if you execute and do not revoke a release in favor of the
Company and its predecessors, successors, affiliates, subsidiaries, directors
and employees in a form satisfactory to the Company; if you revoke or fail to
execute the release, or your release fails to become effective and irrevocable
within 60 days of the date your employment terminates, you shall forfeit any
Performance Share Units that are unvested as of the date your employment
terminates. Any Performance Share Units deemed vested under this Section 6(a)
shall be settled at the earlier of (i) the date such Performance Share Units
would have settled if you had continued to be employed by the Company or a
subsidiary of the Company or affiliate of the Company, (ii) in the event of a
Change in Control meeting the conditions of Section 6(e)(ii), within 60 days
following the date at which the Committee determines (which determination shall
be made within 15 days after the Change in Control) the extent to which such
Performance Share Units have been deemed vested (subject to Section 6(f) below
and Plan Section 11(k)), where the achievement of the Performance Goals shall be
determined in accordance with Plan Section 9(a)(ii), or (iii) in the event of
your death, within 60 days following the later of (x) your death, or (y) the
date upon which the Committee determines the extent to which such Performance
Share Units have been deemed vested in accordance with Section 4 (in each case
subject to Section 6(f) below and Plan Section 11(k)). Following your
Retirement, any Performance Share Units that have not been deemed vested and
which thereafter will not be deemed vested under this Section 6(a) will be
canceled and forfeited.
(b)    Termination by the Company Not For Cause. In the event of your
Termination Not for Cause (as defined in Section 6(g)) by the Company or a
subsidiary of the Company or affiliate of the Company and not during the
Protected Period following a Change in Control, prior to vesting of Performance
Share Units, you will be deemed vested in a prorated portion of the Performance
Share Units granted, provided that you have been employed by the Company or a
subsidiary of the Company for at least one year following the Award Date;
provided, however, that if you are not eligible for Retirement, and you are
employed in the United States or Puerto Rico at the time of your Termination Not
for Cause, you shall be entitled to the pro rata vesting described in this
Section 6(b) only if you execute and do not revoke a
release in favor of the Company and its predecessors, successors, affiliates,
subsidiaries, directors and employees in a form satisfactory to the Company; if
you revoke or fail to execute the release, or your release fails to become
effective and irrevocable within 60 days of the date your employment terminates,
you shall


    3

--------------------------------------------------------------------------------




forfeit any Performance Share Units that are unvested as of the date your
employment terminates. Any Performance Share Units deemed vested under this
Section 6(b) shall be settled at the earlier of (i) the date such Performance
Share Units would have settled if you had continued to be employed by the
Company or a subsidiary of the Company or affiliate of the Company, (ii) in the
event of a Change in Control meeting the conditions of Section 6(f)(ii), within
60 days following the date at which the Committee determines (which
determination shall be made within 15 days after the Change in Control) the
extent to which such Performance Share Units have been deemed vested (subject to
Section 6(f) below and Plan Section 11(k)), where the achievement of the
Performance Goals shall be determined in accordance with Plan Section 9(a)(ii),
or (iii) in the event of your death, within 60 days following the later of (x)
your death, or (y) the date upon which the Committee determines the extent to
which such Performance Share Units have been deemed vested in accordance with
Section 4 (in each case, subject to Section 6(f) below and Plan Section 11(k)).
Following such Termination Not for Cause, any Performance Share Units that have
not been vested and which thereafter will not be deemed vested under this
Section 6(b) will be canceled and forfeited.
(c)    Qualifying Termination Following a Change in Control. In the event that
you have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period following a Change in Control, you will be deemed fully
vested in the Performance Share Units calculated based on the achievement of the
Performance Goals determined in accordance with Plan Section 9(a)(ii). Any of
your Performance Share Units deemed vested under this Section 6(c) shall be
settled promptly following the date at which the Committee determines the extent
to which such Performance Share Units have been vested (subject to Section 6(f)
below and Plan Section 11(k)). Upon your Qualifying Termination, any Performance
Share Units that have not been deemed vested under this Section 6(c) will be
canceled and forfeited. For the sake of clarity, the pro rata vesting of earned
Performance Share Units set forth in Plan Section 9(a)(ii) shall not apply.
(d)    Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not become vested shall be canceled and forfeited and you shall have no right to
settlement of any portion of such Performance Share Units.
(e)    Celgene Severance Plan. As a condition to receiving the Performance Stock
Units, you acknowledge and agree that (i) the Performance Stock Units are
subject to performance-based vesting conditions within the meaning of, if
applicable, Section 6(e) of the Celgene Corporation U.S. Employee Change in
Control Severance Plan (as may be amended and restated from time to time, the
“Celgene Severance Plan”), and (ii) the level of performance deemed achieved
upon any involuntary termination within two years of a Change in Control (as
defined in the Celgene Severance Plan) will be deemed to be below minimum such
that no vesting will be deemed to have occurred pursuant to Section 6(e) of the
Celgene Severance Plan. Without limiting the foregoing, as a condition to
receiving and holding the Performance Stock Units, you further (i) agree that
this Section 6 of the Agreement will apply upon any termination and Section 6(e)
of the applicable Celgene Severance Plan will not apply, (ii) agree that the
actual or deemed acceptance of this Award constitutes written consent to the
amendment of the Celgene Severance Plan in a manner consistent with this Section
6(e), and (iii) agree that this Award grant will be immediately terminated and
forfeited if Section 6(e) of the Celgene Severance Plan is not considered to be
validly amended hereby or otherwise applies to this Agreement.




(f)    Special Distribution Rules to Comply with Code Section 409A. The
Performance Share Units constitute a “deferral of compensation” under
Section 409A of the Internal Revenue Code (the “Code”), based on Internal
Revenue Service regulations and guidance in effect on the Award Date. As a
result, the


    4

--------------------------------------------------------------------------------




timing of settlement of your Performance Share Units will be subject to
applicable limitations under Code Section 409A. Specifically, the Performance
Share Units will be subject to Plan Section 11(k), including the following
restrictions on settlement:
(i)    Settlement of the Performance Share Units under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h), and
subject to the six-month delay rule under Plan Section 11(k)(i)(C)(2) if at the
time of separation from service you are a “Specified Employee”; provided that no
dividend or dividend equivalents will be paid, accrued or accumulated in respect
of the period during which settlement was delayed.
(ii)    Settlement of the Performance Share Units under Sections 6(a) or 6(b) in
the event of a Change in Control will occur only if an event relating to the
Change in Control constitutes a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Treas. Reg. § 1.409A-3(i)(5) and only if your
Retirement under Section 6(a) or Termination Not for Cause under Section 6(b)
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h).
(g)    Definition of “Termination Not for Cause.” For purposes of this
Section 6, a “Termination Not for Cause” means a termination initiated by the
Company or a subsidiary of the Company for reason other than willful misconduct,
activity deemed detrimental to the interests of the Company and its subsidiaries
and affiliates, or Disability (as defined in Section 7 below), provided that if
you are employed in the United States or Puerto Rico at the time of your
Termination Not for Cause, you execute and do not revoke a release in favor of
the Company and its predecessors, successors, affiliates, subsidiaries,
directors and employees in a form satisfactory to the Company by the applicable
deadline specified in Section 6(b).
(h)    Determination of Termination Date. For purposes of the Performance Share
Units, your employment will be considered terminated as of the date you are no
longer actively providing services to the Company or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to vest in the Performance Share Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Company shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Performance Share Units (including whether you may still be considered to
be providing services while on a leave of absence).
(i)    Release Procedure. In any case in which you are required to execute a
release as a condition to vesting and settlement of the Performance Share Units,
the applicable procedure shall be as specified under Plan Section 11(k)(v),
except that the deadline for complying with such condition shall be the period
provided in this Agreement.
7.
DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary of the Company or affiliate of the
Company either in the United States or in a jurisdiction outside of the United
States, and in jurisdictions outside of the United States shall also include
qualifying for and receiving payments under a mandatory or universal disability
plan or program managed or maintained by the government. If you become Disabled,
you will not be deemed to have terminated employment for the period during
which, under the applicable


    5

--------------------------------------------------------------------------------




Disability pay plan of the Company or a subsidiary of the Company or affiliate
of the Company, you are deemed to be employed and continue to receive Disability
payments. However, no period of continued Disability shall continue beyond 29
months for purposes of this Agreement, at which time you will have considered to
have separated from service in accordance with applicable laws as more fully
provided for herein and specifically in Section 6(f) above. Upon the cessation
of payments under such Disability pay plan, (i) if you return to employment
status with the Company or a subsidiary or affiliate, you will not be deemed to
have terminated employment, and (ii) if you do not return to such employment
status or are considered to have separated from service as noted above, you will
be deemed to have terminated employment at the date of cessation of such
Disability payments, with such termination treated for purposes of the
Performance Share Units as a Retirement, death, Termination Not for Cause or
voluntary termination based on your circumstances at the time of such
termination.
8.
DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary of the
Company and prior to settlement of Performance Share Units, you will be deemed
vested in a prorated portion of Performance Share Units, provided that you have
been employed by the Company or a subsidiary of the Company for at least one
year following the Award Date. Your beneficiary shall be entitled to settlement
of any of your Performance Share Units that were deemed vested within 60 days
following the later of (x) your death, or (y) the date upon which the Committee
determines the extent to which such Performance Share Units have been deemed
vested in accordance with Section 4 (in each case, subject to Section 6(f) above
and Plan Section 11(k)). In the case of your death, any Performance Share Units
that have not been vested and thereafter will not be deemed vested under this
Section 8 will be canceled and forfeited.
9.
RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including U.S. and non-U.S. federal,
state, and local taxes), social security, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you or deemed by the Company or the Employer
to be an appropriate charge to you even if legally applicable to the Company or
the Employer (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any. You
further acknowledge that the Company, any subsidiary or affiliate and/or the
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Share
Units, including the grant of the Performance Share Units, the vesting of
Performance Share Units, the conversion of the Performance Share Units into
Shares or the receipt of an equivalent cash payment, the subsequent sale of any
Shares acquired at settlement and the receipt of any dividends; and, (b) do not
commit to structure the terms of the grant or any aspect of the Performance
Share Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the Performance Share Units, you authorize
the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:
(a)    withholding from your wages or other cash compensation payable to you by
the Company and/or the Employer; or


    6

--------------------------------------------------------------------------------




(b)    withholding from proceeds of the sale of Shares acquired upon settlement
of the Performance Share Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or
(c)    withholding in Shares to be issued upon settlement of the Performance
Share Units;
provided, however, if you are a Section 16 officer of the Company under the
Securities Exchange Act of 1934, as amended, then the Company will withhold
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above.
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates applicable in your jurisdiction(s), in which case
you may receive a refund of any over-withheld amount in cash and will have no
entitlement to the Share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Performance Share
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
Notwithstanding anything in this Section 9 to the contrary, to avoid a
prohibited acceleration under Section 409A, if Shares subject to the Performance
Share Units will be sold on your behalf (or withheld) to satisfy any Tax-Related
Items arising prior to the date of settlement of the Performance Share Units for
any portion of the Performance Share Units that is considered nonqualified
deferred compensation subject to Section 409A, then the number of shares sold on
your behalf (or withheld) shall not exceed the number of shares that equals the
liability for Tax-Related Items.
10.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT AND COMPANY RIGHT TO INJUNCTIVE
RELIEF, DAMAGES, RESCISSION, FORFEITURE AND OTHER REMEDIES

You acknowledge that the grant of Performance Share Units pursuant to this
Agreement is sufficient consideration for this Agreement, including, without
limitation, all applicable restrictions imposed on you by this Section 10. For
the avoidance of doubt, the non-competition provisions of Section 10(c)(i)-(ii)
below shall only be applicable during your employment by BMS (as defined in
Section 10(e)(iii)).
(a)    Confidentiality Obligations and Agreement. By accepting this Agreement,
you agree and/or reaffirm the terms of all agreements related to treatment of
Confidential Information that you signed


at the inception of or during your employment, the terms of which are
incorporated herein by reference. This includes, but is not limited to, use or
disclosure of any BMS Confidential Information, Proprietary Information, or
Trade Secrets to third parties. Confidential Information, Proprietary
Information, and Trade Secrets include, but are not limited to, any information
gained in the course of your employment with BMS that is marked as confidential
or could reasonably be expected to harm BMS if disclosed to third parties,
including without limitation, any information that could reasonably be expected
to aid a competitor or


    7

--------------------------------------------------------------------------------




potential competitor in making inferences regarding the nature of BMS’s business
activities, where such inferences could reasonably be expected to allow such
competitor to compete more effectively with BMS. You agree that you will not
remove or disclose BMS Confidential Information, Proprietary Information or
Trade Secrets. Unauthorized removal includes forwarding or downloading
confidential information to personal email or other electronic media and/or
copying the information to personal unencrypted thumb drives, cloud storage or
drop box. Immediately upon termination of your employment for any reason, you
will return to BMS all of BMS’s confidential and other business materials that
you have or that are in your possession or control and all copies thereof,
including all tangible embodiments thereof, whether in hard copy or electronic
format and you shall not retain any versions thereof on any personal computer or
any other media (e.g., flash drives, thumb drives, external hard drives and the
like). In addition, you will thoroughly search personal electronic devices,
drives, cloud-based storage, email, cell phones, and social media to ensure that
all BMS information has been deleted. In the event that you commingle personal
and BMS confidential information on these devices or storage media, you hereby
consent to the removal and permanent deletion of all information on these
devices and media. Nothing in this paragraph or Agreement limits or prohibits
your right to report potential violations of law, rules, or regulations to, or
communicate with, cooperate with, testify before, or otherwise assist in an
investigation or proceeding by, any government agency or entity, or engage in
any other conduct that is required or protected by law or regulation, and you
are not required to obtain the prior authorization of BMS to do so and are not
required to notify BMS that you have done so.
(b)    Inventions. To the extent permitted by local law, you agree and/or
reaffirm the terms of all agreements related to inventions that you signed at
the inception of or during your employment, and agree to promptly disclose and
assign to BMS all of your interest in any and all inventions, discoveries,
improvements and business or marketing concepts related to the current or
contemplated business or activities of BMS, and which are conceived or made by
you, either alone or in conjunction with others, at any time or place during the
period you are employed by BMS. Upon request of BMS, including after your
termination, you agree to execute, at BMS’s expense, any and all applications,
assignments, or other documents which BMS shall determine necessary to apply for
and obtain letters patent to protect BMS’s interest in such inventions,
discoveries, and improvements and to cooperate in good faith in any legal
proceedings to protect BMS’s intellectual property.
(c)    Non-Competition, Non-Solicitation and Related Covenants. By accepting
this Agreement, you agree to the restrictive covenants outlined in this section
unless expressly prohibited by local law or as follows. Given the extent and
nature of the confidential information that you have obtained or will obtain
during the course of your employment with BMS, it would be inevitable or, at the
least, substantially probable that such confidential information would be
disclosed or utilized by you should you obtain employment from, or otherwise
become associated with, an entity or person that is engaged in a business or
enterprise that directly competes with BMS. Even if not inevitable, it would be
impossible or impracticable for BMS to monitor your strict compliance with your
confidentiality obligations. Consequently, you agree that you will not, directly
or indirectly:
(i)    during the Covenant Restricted Period (as defined below), own or have any
financial interest in a Competitive Business (as defined below), except that
nothing in this clause shall prevent you from owning one per cent or less of the
outstanding securities of any entity whose


securities are traded on a U.S. national securities exchange (including NASDAQ)
or an equivalent foreign exchange;
(ii)    during the Covenant Restricted Period, whether or not for compensation,
either on your own behalf or as an employee, officer, agent, consultant,
director, owner, partner, joint venturer, shareholder, investor, or in any other
capacity, be actively connected with a Competitive Business


    8

--------------------------------------------------------------------------------




or otherwise advise or assist a Competitive Business with regard to any product,
investigational compound, technology, service or line of business that competes
with any product, investigational compound, technology, service or line of
business with which you worked or about which you became familiar as a result of
your employment with BMS;
(iii)    for employees in an executive, management, supervisory or business unit
lead role at the time of termination, you will not, during the Covenant
Restricted Period, employ, solicit for employment, solicit, induce, encourage,
or participate in soliciting, inducing or encouraging any BMS employee who is
employed by BMS or who was employed by BMS within the twelve months preceding
the termination of your employment with BMS for any reason, to terminate or
reduce his or her or its relationship with BMS. This restriction includes, but
is not limited to, participation by you in any and all parts of the staffing and
hiring processes involving a candidate regardless of the means by which the new
employer became aware of the candidate;
(iv)    during the Covenant Restricted Period, solicit, induce, encourage, or
appropriate or attempt to solicit, divert or appropriate, by use of Confidential
Information or otherwise, any existing or prospective customer, vendor or
supplier of BMS that you became aware of or was introduced to in the course of
your duties for BMS, to terminate, cancel or otherwise reduce its relationship
with BMS, and;
(v)    during the Covenant Restricted Period, engage in any activity that is
harmful to the interests of BMS, including, without limitation, any conduct
during the term of your employment that violates BMS’s Standards of Business
Conduct and Ethics, securities trading policy and other policies.
(d)    Rescission, Forfeiture and Other Remedies. If BMS determines that you
have violated any applicable provisions of Section 10(c) above during the
Covenant Restricted Period, in addition to injunctive relief and damages, you
agree and covenant that:
(i)    any portion of the Performance Share Units not vested or settled shall be
immediately rescinded;
(ii)    you shall automatically forfeit any rights you may have with respect to
the Performance Share Units as of the date of such determination;
(iii)    if any part of the Performance Share Units vested within the
twelve-month period immediately preceding a violation of Section 10(c) above (or
vested following the date of any such violation), upon BMS’s demand, you shall
immediately deliver to it a certificate or certificates for shares of Common
Stock that you acquired upon settlement of such Performance Share Units (or an
equivalent number of other shares), including any shares of Common Stock that
may have been withheld or sold to cover withholding obligations for Tax-Related
Items; and
(iv)    the foregoing remedies set forth in this Section 10(c) shall not be
BMS’s exclusive remedies. BMS reserves all other rights and remedies available
to it at law or in equity.


(e)    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(i)    “Competitive Business” means any business that is engaged in or is about
to become engaged in the development, production or sale of any product,
investigational compound, technology, process, service or line of business
concerning the treatment of any disease, which product, investigational
compound, technology, process, service or line of business resembles or


    9

--------------------------------------------------------------------------------




competes with any product, investigational compound, technology, process,
service or line of business that was sold by, or in development at, BMS during
your employment with BMS.
(ii)    The “Covenant Restricted Period” for purposes of Sections 10(c)(iii) and
10(c)(iv) shall be the period during which you are employed by BMS and twelve
(12) months after the end of your term of employment with and/or work for BMS
for any reason, (e.g., restriction applies regardless of the reason for
termination and includes voluntary and involuntary termination). The “Covenant
Restricted Period” for purposes of Sections 10(c)(i), 10(c)(ii) and 10(c)(iii)
shall be the period of employment by BMS. In the event that BMS files an action
to enforce rights arising out of this Agreement, the Covenant Restricted Period
shall be extended for all periods of time in which you are determined by the
Court or other authority to have been in violation of the provisions of Section
10(c).
(iii)    “BMS” means the Company, all related companies, affiliates,
subsidiaries, parents, successors, assigns and all organizations acquired by the
foregoing.
(f)    Severability. You acknowledge and agree that the period and scope of
restriction imposed upon you by this Section 3 are fair and reasonable and are
reasonably required for the protection of BMS. In case any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired and this
Agreement shall nevertheless continue to be valid and enforceable as though the
invalid provisions were not part of this Agreement. If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, illegal or unenforceable, the parties agree that
the court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, illegal or unenforceable term or
provision with a term or provision that is valid, legal and enforceable to the
maximum extent permissible under law and that comes closest to expressing the
intention of the invalid, illegal or unenforceable term or provision. You
acknowledge and agree that your covenants under this Agreement are ancillary to
your employment relationship with BMS, but shall be independent of any other
contractual relationship between you and BMS. Consequently, the existence of any
claim or cause of action that you may have against BMS shall not constitute a
defense to the enforcement of this Agreement by BMS, nor an excuse for
noncompliance with this Agreement.
(g)    Additional Remedies. You acknowledge and agree that any violation by you
of this paragraph will cause irreparable harm to BMS and BMS cannot be
adequately compensated for such violation by damages.  Accordingly, if you
violate or threaten to violate this Agreement, then, in addition to any other
rights or remedies that BMS may have in law or in equity, BMS shall be entitled,
without the posting of a bond or other security, to obtain an injunction to stop
or prevent such violation, including but not limited to obtaining a temporary or
preliminary injunction from a Delaware court pursuant to Section 1(a) of the
Mutual Arbitration Agreement (if applicable) and Section 20 of this Agreement.
You further agree that if BMS incurs legal fees or costs in enforcing this
Agreement, you will reimburse BMS for such fees and costs.
(h)    Binding Obligations. These obligations shall be binding both upon you,
your assigns, executors, administrators and legal representatives. At the
inception of or during the course of your
employment, you may have executed agreements that contain similar terms. Those
agreements remain in full force and effect. In the event that there is a
conflict between the terms of those agreements and this Agreement, this
Agreement will control.
(i)    Enforcement. BMS retains discretion regarding whether or not to enforce
the terms of the covenants contained in this Section 10 and its decision not to
do so in your instance or anyone’s case shall not be considered a waiver of
BMS’s right to do so.


    10

--------------------------------------------------------------------------------




(j)    Duty to Notify BMS and Third Parties. During your employment with BMS and
for a period of 12 months after your termination of employment from BMS, you
shall communicate any post-employment obligations under this Agreement to each
subsequent employer. You also authorize BMS to notify third parties, including
without limitation, customers and actual or potential employers, of the terms of
this Agreement and your obligations hereunder upon your separation from BMS or
your separation from employment with any subsequent employer during the
applicable Covenant Restricted Period, by providing a copy of this Agreement or
otherwise.
11.
DIVIDENDS AND OTHER ADJUSTMENTS

(a)    Dividends or dividend equivalents are not paid, accrued or accumulated on
Performance Share Units during the Restricted Period, except as provided in
Section 11(b).
(b)    The target number of Performance Share Units, the number of Performance
Share Units deemed vested, the kind of securities deliverable in settlement of
Performance Share Units and/or any performance measure based on per share
results shall be appropriately adjusted in order to prevent dilution or
enlargement of your rights with respect to the Performance Share Units upon the
occurrence of an event referred to in Plan Section 11(c) (excluding any payment
of ordinary dividends on Common Stock). In furtherance of the foregoing, in the
event of an equity restructuring, as defined in FASB ASC Topic 718, which
affects the Shares, you shall have a legal right to an adjustment to your
Performance Share Units which shall preserve without enlarging the value of the
Performance Share Units, with the manner of such adjustment to be determined by
the Committee in its discretion. Any Performance Share Units or related rights
that directly or indirectly result from an adjustment to a Performance Share
Unit hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Performance Share Unit and will be settled at
the same time as the granted Performance Share Unit.
12.
EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan. Performance
Share Units and the income and value of the same are not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement benefits, or similar mandatory
payments.
13.
ACKNOWLEDGMENT OF NATURE OF PLAN AND PERFORMANCE SHARE UNITS

In accepting the Performance Share Units, you acknowledge, understand and agree
that:


(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    The award of Performance Share Units is exceptional voluntary and
occasional and does not create any contractual or other right to receive future
awards of Performance Share Units, or benefits in lieu of Performance Share
Units even if Performance Share Units have been awarded in the past;
(c)    All decisions with respect to future awards of Performance Share Units or
other awards, if any, will be at the sole discretion of the Company;


    11

--------------------------------------------------------------------------------




(d)    Your participation in the Plan is voluntary;
(e)    The Performance Share Units and the Shares subject to the Performance
Share Units are not intended to replace any pension rights or compensation;
(f)    Unless otherwise agreed with the Company, the Performance Share Units and
the Shares subject to the Performance Share Units, the income from and value of
the same, are not granted as consideration for, or in connection with, the
service you may provide as a director of a subsidiary or an affiliate of the
Company;
(g)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)    No claim or entitlement to compensation or damages arises from the
forfeiture of Performance Share Units, resulting from termination of your
employment with the Company, or any of its subsidiaries or affiliates, including
the Employer (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any);
(i)    Unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Share Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Share Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company;
(j)    Neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Performance Share Units or of any amounts due to you pursuant to the settlement
of the Performance Share Units or the subsequent sale of any Shares acquired
upon settlement; and
(k)    You agree that the Company may recover any compensation received by you
under this Agreement, including, without limitation, pursuant to Sections 6, 7
and 8 hereof, if such recovery is pursuant to a clawback or recoupment policy
approved by the Committee.
14.
NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying


Shares. You should consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.
15.
RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Employer
terminate your employment without prior notice at any time for any reason or no
reason.
16.
ADMINISTRATION; UNFUNDED OBLIGATIONS



    12

--------------------------------------------------------------------------------




The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other distribution hereunder shall be a general
creditor of the Company.
17.
DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first anniversary of the Award Date in order for you to receive the
award granted to you. If you wish to decline this award, you must reject this
Agreement prior to the first anniversary of the Award Date. For your benefit, if
you have not rejected the Agreement prior to the first anniversary of the Award
Date, you will be deemed to have automatically accepted this award and all the
terms and conditions set forth in this Agreement. Deemed acceptance will allow
the shares to be released to you in a timely manner and once released, you waive
any right to assert that you have not accepted the terms hereof.
18.
AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 25, 27 and 29 of this Agreement, and
the provisions of Addendum A, your rights relating to the Performance Share
Units may not be materially adversely affected by any amendment or termination
of the Plan approved after the Award Date without your written consent.
19.
SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
20.
GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware. The forum in which
disputes arising under this Performance Share Unit grant and Agreement shall be
decided depends on whether you are subject to the Mutual Arbitration Agreement.
(a)    If you are subject to the Mutual Arbitration Agreement, any dispute that
arises under this Performance Share Unit grant or Agreement shall be governed by
the Mutual Arbitration Agreement. Any application to a court under Section 1(a)
of the Mutual Arbitration Agreement for temporary or preliminary injunctive
relief in aid of arbitration or for the maintenance of the status quo pending
arbitration shall exclusively be brought and conducted in the courts of
Wilmington, Delaware, or the federal courts for the United States District Court
for the District of Delaware, and no other courts where this Performance Share
Unit grant is made and/or performed. The parties hereby submit to and consent to
the jurisdiction of the State of Delaware for purposes of any such application
for injunctive relief.
(b)    If you are not subject to the Mutual Arbitration Agreement, this
Agreement and Award grant shall be governed by the substantive laws (but not the
choice of law rules) of the State of Delaware. For purposes of litigating any
dispute that arises under this Performance Share Unit grant or Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Delaware, agree that such litigation


    13

--------------------------------------------------------------------------------




shall exclusively be conducted in the courts of Wilmington, Delaware, or the
federal courts for the United States District Court for the District of
Delaware, and no other courts where this Performance Share Unit grant is made
and/or performed.
21.
SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.
22.
ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third party designated by the Company.
23.
INSIDER TRADING/MARKET ABUSE LAWS

You acknowledge that, depending on your country or broker’s country, or the
country in which Common Stock is listed, you may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect your ability to accept, acquire, sell or attempt to sell, or otherwise
dispose of the Shares, rights to Shares (e.g., Performance Share Units) or
rights linked to the value of Common Stock, during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws) or regulations in applicable jurisdictions, including the United States
and your country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before possessing inside
information. Furthermore, you may be prohibited from (i) disclosing insider
information to any third party, including fellow employees and (ii) “tipping”
third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.
24.
LANGUAGE

You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is sufficiently proficient in English, so as to
allow you to understand the terms of this Agreement, the Plan and any other
Plan-related documents. If you have received this Agreement or any other
document


related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
25.
COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, you understand that the Company will not
be obligated to issue any Shares pursuant to the vesting and/or settlement of
the Performance Share Units, if the issuance of such Shares shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.


    14

--------------------------------------------------------------------------------




26.
ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement (including the terms of the Plan and the Grant Summary) contains
the entire understanding of the parties, provided that, if you are subject to
the Mutual Arbitration Agreement, then the Mutual Arbitration Agreement is
hereby incorporated into and made a part of this Agreement. Subject to Sections
25, 27 and 29 of this Agreement, and the provisions of Addendum A, this
Agreement shall not be modified or amended except in writing duly signed by the
parties except that the Company may adopt a modification or amendment to the
Agreement that is not materially adverse to you in writing signed only by the
Company. Any waiver of any right or failure to perform under this Agreement
shall be in writing signed by the party granting the waiver and shall not be
deemed a waiver of any subsequent failure to perform.
27.
ADDENDUM A

Your Performance Share Units shall be subject to any additional provisions set
forth in Addendum A to this Agreement for your country, if any. If you relocate
to one of the countries included in Addendum A, the special provisions for such
country shall apply to you, without your consent, to the extent the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. Addendum A constitutes part of this Agreement.
28.
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS

Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on Share sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.
29.
IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
For the Company
 
 
Bristol-Myers Squibb Company
 
 
 
 
By
/s/ Ann Powell
 
 
Ann Powell
Chief Human Resources Officer



    15

--------------------------------------------------------------------------------






I have read this Agreement in its entirety. I understand that this award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
Shares will be subject to the Company’s policies regulating trading by
employees. In accepting this award, I hereby agree that Fidelity, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information for the administration of this award.
I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to any post-employment covenants described
therein.








    16

--------------------------------------------------------------------------------





Exhibit A
PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan
2020-2022 Performance Share Units Award
Performance Goals for the Performance Period and TSR Measurement Period
Participant shall vest in Performance Share Units in the manner set forth in
this Exhibit A.
Between February 28, 2023 and March 10, 2023, the Committee shall determine and
certify the extent to which Performance Share Units are deemed vested based on
the Company’s 2020-2022 Total Revenues Performance (net of foreign exchange),
2020-2022 Non-GAAP Operating Margin Performance and Three-Year Relative Total
Shareholder Return (“TSR”) Performance, determined based on the following grid:
Performance Measure
Threshold
Target
Maximum
January 1, 2020 – December 31, 2022 Total Revenues, net of foreign exchange
($=MM)
 
 
 
January 1, 2020 – December 31, 2022 Non-GAAP Operating Margin
 
 
 
March 10, 2020 – February 28, 2023 Relative TSR
 
 
 

Participant shall vest in 50% of the target number of Performance Share Units
for “Threshold Performance,” 100% of the target number of Performance Share
Units for “Target Performance,” and 200% of the target number of Performance
Share Units for “Maximum Performance.” For this purpose, 2020-2022 Total
Revenues Performance (net of foreign exchange) is weighted 33%, 2020-2022
Non-GAAP Operating Margin Performance is Weighted 33% and Three-Year Relative
TSR Performance is weighted 34%, so the level of vesting of Performance Share
Units shall be determined on a weighted-average basis.
“Non-GAAP Operating Margin” shall mean (a) earnings before interest and tax,
less other income and expenses, divided by (b) total revenues (net of foreign
exchange).
“Total Shareholder Return (TSR)” shall mean the change in the value, expressed
as a percentage of a given dollar amount invested in a company’s most widely
publicly traded stock over the TSR Measurement Period, taking into account both
stock price appreciation (or depreciation) and the reinvestment of dividends
(including the cash value of non-cash dividends) in additional stock of the
company. The ten (10) trading-day average closing values of the Company’s Common
Stock and the stock of the Peer Companies, as applicable (i.e., average closing
values over the period of 10 trading days ending on the Award Date and the final
10 trading days ending on the last day of the TSR Measurement Period), shall be
used to value the Company’s Common Stock and the stock of the Peer Companies, as
applicable, at the beginning and end of the TSR Measurement Period. Dividend
reinvestment shall be calculated consistently for the Company and all Peer
Companies.
“Peer Companies” shall mean the following companies which remain publicly traded
throughout the entire TSR Measurement Period:


1

--------------------------------------------------------------------------------




AbbVie
GlaxoSmithKline
Amgen
Johnson & Johnson
AstraZeneca
Merck
Biogen
Novartis
Celgene
Pfizer
Eli Lilly
Roche
Gilead Sciences
Sanofi

Companies that were publicly traded as of the Award Date but are no longer
publicly traded as of the end of the TSR Measurement Period shall be excluded,
except that companies that are no longer publicly traded as of the end of the
TSR Measurement Period due to filing for bankruptcy prior to the end of the TSR
Measurement Period shall be assigned a Total Shareholder Return of -100% for the
TSR Measurement Period. In the case of a merger or acquisition involving two
Peer Companies during the TSR Measurement Period, the acquiree or merged
company, as the case may be, shall be removed from the list of Peer Companies,
and the acquirer or successor company, as the case may be, shall remain on the
list of Peer Companies. In the case of a spinoff involving a Peer Company during
the TSR Measurement Period, such company shall remain on the list of Peer
Companies, provided that it remains an appropriate peer. Any new company formed
as a result of the spinoff shall not be added to the list of Peer Companies for
the current TSR Measurement Period (however, such company may be added to the
list of Peer Companies for subsequent awards, if the Committee deems such
inclusion appropriate). For the avoidance of doubt, following the closing of the
Company’s acquisition of Celgene Corporation (“Celgene”), Celgene shall be has
been removed from the list of Peer Companies.
“TSR Measurement Period” shall mean March 10, 2020 to February 28, 2023.
“TSR Percentile Rank” shall mean the percentage of TSR values among the Peer
Companies during the TSR Measurement Period that are lower than the Company’s
TSR during the TSR Measurement Period. For example, if the Company’s TSR during
the TSR Measurement Period is at the 51st percentile, 49% of the Peer Companies
had higher TSR during the TSR Measurement Period and 51% of the companies in the
Peer Companies had equal or lower TSR during the TSR Measurement Period. For
purposes of the TSR Percentile Rank calculation, the Company will be excluded
from the group of Peer Companies.
Determinations of the Committee regarding 2020-2022 Total Revenues Performance
(net of foreign exchange), 2020-2022 Non-GAAP Operating Margin Performance,
Three-Year Relative TSR Performance and the resulting Performance Share Units
vested, and related matters, will be final and binding on Participant. In making
its determinations with respect to 2020-2022 Total Revenues Performance (net of
foreign exchange), 2020-2022 Non-GAAP Operating Margin Performance and
Three-Year Relative TSR Performance, the Committee may exercise its discretion
(reserved under Plan Section 7(a)) to increase or reduce the amount of
Performance Share Units deemed vested, in its sole discretion.




2

--------------------------------------------------------------------------------





Addendum A
BRISTOL-MYERS SQUIBB COMPANY
ADDITIONAL PROVISIONS FOR PERFORMANCE SHARE UNITS IN CERTAIN COUNTRIES
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
This Addendum A includes additional provisions that apply if you are residing
and/or working in one of the countries listed below. This Addendum A is part of
the Agreement.
This Addendum A also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the
Performance Share Units and/or sale of Shares. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2020 and is provided for informational purposes. Such
laws are often complex and change frequently, and results may be different based
on the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Performance
Share Units vest or are settled, or you sell Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment and/or
residency after the Performance Share Units are granted to you, or are
considered a resident of another country for local law purposes, the information
contained herein for the country you are residing and/or working in at the time
of grant may not be applicable to you in the same manner, and the Company shall,
in its discretion, determine to what extent the additional provisions contained
herein shall be applicable to you.
All Countries
Retirement. The following provision supplements Section 6(a) of the Agreement:
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the
Performance Share Units in the event of your Retirement being deemed unlawful
and/or discriminatory, the provisions of Section 6(a) regarding the treatment of
the Performance Share Units in the event of your Retirement shall not be
applicable to you.
All Countries Outside the European Union/ European Economic Area/United Kingdom
Data Privacy Consent.
By accepting the Award, you explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement by and among, as applicable, the Employer, the
Company and its other subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


Addendum-1

--------------------------------------------------------------------------------




You understand that the Company, the Employer and other subsidiaries and
affiliates of the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, employee ID, social security number, passport or
other identification number (e.g., resident registration number), tax code, hire
date, termination date, termination code, division name, division code, region
name, salary grade, nationality, job title, any shares of stock or directorships
held in the Company, details of all Performance Share Units or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services and
certain of its affiliates (“Fidelity”), or such other stock plan service
provider as may be selected by the Company in the future, which assist in the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g. the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, Fidelity and other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant
Performance Share Units or other equity awards to you or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future.  You understand and agree that you will
not be able to participate in the Plan if you fail to provide any such consent
or agreement requested by the Company and/or the Employer.
Argentina
Labor Law Policy and Acknowledgement. This provision supplements Sections 12 and
13 of the Agreement:
By accepting the Performance Share Units, you acknowledge and agree that the
grant of Performance Share Units is made by the Company (not the Employer) in
its sole discretion and that the value of the Performance Share Units or any
Shares acquired under the Plan shall not constitute salary or wages for any


    Addendum-2

--------------------------------------------------------------------------------




purpose under Argentine labor law, including, but not limited to, the
calculation of (i) any labor benefits including, but not limited to, vacation
pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on each Vesting
Date.
Securities Law Information. Neither the Performance Share Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina.
Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of Shares or any cash dividends
paid with respect to such shares into Argentina.
Exchange control regulations in Argentina are subject to change. You should
speak with your personal legal advisor regarding any exchange control
obligations that you may have prior to vesting in the Performance Share Units or
remitting funds into Argentina, as you are responsible for complying with
applicable exchange control laws.
Australia
Compliance with Laws. Notwithstanding anything else in the Agreement, you will
not be entitled to and shall not claim any benefit under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
Australian Offer Document. The offer of Performance Share Units is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000. Additional details are set forth in the
Offer Document for the offer of Performance Share Units to Australian resident
employees, which will be provided to you with the Agreement.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Treatment of Performance Share Units Upon Termination of Employment.
Notwithstanding anything in the Agreement to the contrary, in the event all or a
portion of the Shares to be issued to you upon vesting and settlement of the
Performance Share Units become distributable upon your termination of employment
or at some time following your termination of employment, the Company may
determine, in its discretion, that such Shares will vest and become
distributable as soon as practicable following your termination of employment
without application of the TSR Modifier.  You will not continue to vest in
Performance Share Units or be entitled to any portion of Performance Share Units
after your termination of employment.
Exchange Control Information. Exchange control reporting is required for inbound
cash transactions exceeding A$10,000 and inbound international fund transfers of
any value, that do not involve an Australian bank.


    Addendum-3

--------------------------------------------------------------------------------




Austria
Exchange Control Information. If you hold Shares under the Plan outside of
Austria (even if you hold them outside of Austria at a branch of an Austrian
bank) or cash (including proceeds from the sale of Shares), you may be required
to submit a report to the Austrian National Bank as follows: (i) on a quarterly
basis if the value of the Shares as of any given quarter meets or exceeds
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 meets or exceeds €5,000,000. The deadline to file the quarterly
report is the 15th day of the month following the end of the respective quarter.
The deadline to file the annual report is January 31 of the following year.
When Shares are sold, there may be exchange control obligations if the cash
proceeds from the sale are held outside Austria. If the transaction volume of
all your cash accounts abroad meets or exceeds €10,000,000, the movements and
the balance of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month. If the transaction
value of all cash accounts abroad is less than €10,000,000, no ongoing reporting
requirements apply.
Belgium
There are no country-specific provisions.
Bermuda
Securities Law Information. The Plan and this Agreement are not subject to, and
have not received approval from either the Bermuda Monetary Authority or the
Registrar of Companies in Bermuda and no statement to the contrary, explicit or
implicit, is authorized to be made in this regard. If any Shares acquired under
the Plan are offered or sold in Bermuda, the offer or sale must comply with the
provisions of the Investment Business Act 2003 of Bermuda. Alternatively, the
Shares may be sold on the New York Stock Exchange on which they are listed.
Brazil
Labor Law Policy and Acknowledgement. This provision supplements Section 12 and
13 of the Agreement:
By accepting the Performance Share Units, you acknowledge and agree that (i) you
are making an investment decision, and (ii) the value of the underlying Shares
is not fixed and may increase or decrease in value over the Restricted Period.
Compliance with Laws. By accepting the Performance Share Units, you agree that
you will comply with Brazilian law when you vest in the Performance Share Units
and sell Shares. You also agree to report and pay any and all taxes associated
with the vesting of the Performance Share Units, the sale of the Shares acquired
pursuant to the Plan and the receipt of any dividends.
Exchange Control Information. You must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if you hold assets or rights valued at more than US$100,000. Quarterly reporting
is required if such amount exceeds US$100,000,000. The assets and rights that
must be reported include Shares and may include the Performance Share Units.
Bulgaria
There are no country-specific provisions.


    Addendum-4

--------------------------------------------------------------------------------




Canada
Settlement of Performance Share Units. Notwithstanding any terms or conditions
of the Plan or the Agreement to the contrary, Performance Share Units will be
settled in Shares only, not cash.
Securities Law Information. You acknowledge and agree that you will sell Shares
acquired through participation in the Plan only outside of Canada through the
facilities of a stock exchange on which the Shares are listed. Currently, the
Shares are listed on the New York Stock Exchange.
Termination of Employment. This provision supplements Section 6(h) of the
Agreement:
In the event of termination of your employment (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or the Plan, your right to vest in the Performance
Share Units, if any, will terminate effective as of the date that is the
earliest of (1) the date upon which your employment with the Company or any of
its subsidiaries is terminated; (2) the date you receive written notice of
termination of employment or (3) the date you are no longer actively employed by
or providing services to the Company or any of its subsidiaries, regardless of
any notice period or period of pay in lieu of such notice required under
applicable laws (including, but not limited to statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when you are no longer employed or actively providing services for
purposes of the Performance Share Units (including whether you may still be
considered employed or actively providing services while on a leave of absence).
Notwithstanding the foregoing, if applicable employment standards legislation
explicitly requires continued vesting during a statutory notice period, your
right to vest in the Performance Share Units under the Plan, if any, will
terminate effective as of the last day of your minimum statutory notice period.
The following provision applies if you are resident in Quebec:
Data Privacy. This provision supplements the Data Privacy Consent provision
above in this Addendum A:
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration and operation
of the Plan. You further authorize the Company and its subsidiaries to disclose
and discuss the Plan with their advisors. You further authorize the Company and
its subsidiaries to record such information and to keep such information in your
employee file.
Chile
Labor Law Policy and Acknowledgement. This provision supplements Sections 12 and
13 of the Agreement:
In accepting the Performance Share Units, you agree the Performance Share Units
and the Shares underlying the Performance Share Units, and the income and value
of same, shall not be considered as part of your remuneration for purposes of
determining the calculation base of future indemnities, whether statutory or
contractual, for years of service (severance) or in lieu of prior notice,
pursuant to Article 172 of the Chilean Labor Code.
Securities Law Information. The offer of the Performance Share Units constitutes
a private offering in Chile effective as of the Award Date. The offer of
Performance Share Units is made subject to general ruling n° 336 of the
Commission for the Financial Market (Comisión para el Mercado Financiero,


    Addendum-5

--------------------------------------------------------------------------------




“CMF”).  The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF.  Given the Performance Share
Units are not registered in Chile, the Company is not required to provide
information about the Performance Share Units or Shares in Chile. Unless the
Performance Share Units and/or the Shares are registered with the CMF, a public
offering of such securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Comisión para el Mercado Financiero,
(“CMF”).  Esta oferta versa sobre valores no inscritos en el Registro de Valores
o en el Registro de Valores Extranjeros que lleva la CMF, por lo que tales
valores no están sujetos a la fiscalización de ésta. Por tratarse los Unidades
de Acciones Restringidas de valores no registrados en Chile, no existe
obligación por parte de la Compañía de entregar en Chile información pública
respecto de los Unidades de Acciones Restringidas or sus Acciones. Estos valores
no podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
Exchange Control Information. You are responsible for complying with foreign
exchange requirements in Chile. You should consult with your personal legal
advisor regarding any applicable exchange control obligations prior to vesting
in the Performance Share Units or receiving proceeds from the sale of Shares
acquired at vesting or cash dividends.
You are not required to repatriate funds obtained from the sale of Shares or the
receipt of any dividends. However, if you decide to repatriate such funds, you
must do so through the Formal Exchange Market if the amount of funds exceeds
US$10,000. In such case, you must report the payment to a commercial bank or
registered foreign exchange office receiving the funds. If your aggregate
investments held outside of Chile exceed US$5,000,000 (including Shares and any
cash proceeds obtained under the Plan) in the relevant calendar year, you must
report the investments quarterly to the Central Bank. Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations must be used to file this report. Please
note that exchange control regulations in Chile are subject to change.
China
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Sale of Shares. To comply with exchange control regulations in China, you agree
that the Company is authorized to force the sale of Shares to be issued to you
upon vesting and settlement of the Performance Share Units at any time
(including immediately upon vesting or after termination of your employment, as
described below), and you expressly authorize the Company’s designated broker to
complete the sale of Shares. You agree to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of Shares and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sales occur. You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of Shares at any particular price.
Upon the sale of Shares, the Company agrees to pay the cash proceeds from the
sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to you in accordance with applicable exchange control laws and
regulations, including, but not limited to, the restrictions set forth in this
Addendum A for China below under “Exchange Control Information.” Due to
fluctuations in the Share price and/or applicable exchange rates between the
vesting date and (if later) the date on which the Shares are sold, the amount of
proceeds realized upon sale may be more or less than the market value of the
Shares


    Addendum-6

--------------------------------------------------------------------------------




on the vesting date (which typically is the amount relevant to determining your
Tax-Related Items liability). You understand and agree that the Company is not
responsible for the amount of any loss you may incur and that the Company
assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.
Treatment of Shares and Performance Share Units Upon Termination of Employment.
Due to exchange control regulations in China, you understand and agree that any
Shares acquired under the Plan and held by you in your brokerage account must be
sold no later than the last business day of the month following the month of
your termination of employment, or within such other period as determined by the
Company or required by the China State Administration of Foreign Exchange
(“SAFE”) (the “Mandatory Sale Date”). For example, if your termination of
employment occurs on March 14, 2020, then the Mandatory Sale Date will be April
30, 2020. You understand that any Shares held by you that have not been sold by
the Mandatory Sale Date will automatically be sold by the Company’s designated
broker at the Company’s direction (on your behalf pursuant to this authorization
without further consent), as described under “Sale of Shares” above.
Notwithstanding anything in the Agreement to the contrary, if all or a portion
of the Shares to be issued to you upon vesting and settlement of the Performance
Share Units become distributable upon your termination of employment or at some
time following your termination of employment, then such Shares (i) will vest
and become distributable within three months of your employment without
application of the TSR Modifier; and (ii) must be sold by the Mandatory Sale
Date or will be sold by the Company’s designated broker at the Company’s
direction (on your behalf pursuant to this authorization without further
consent), as described under “Sale of Shares” above. You will not continue to
vest in Performance Share Units or be entitled to any portion of Performance
Share Units after your termination of employment.
Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
Shares to be issued to you upon vesting and settlement of the Performance Share
Units in the account that has been established for you with the Company’s
designated broker and you acknowledge that you are prohibited from transferring
any such Shares to another brokerage account. In addition, you are required to
immediately repatriate to China the cash proceeds from the sale of Shares issued
upon vesting and settlement of the Performance Share Units and any dividends
paid on such Shares. You further understand that such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its subsidiaries, and you hereby consent and agree
that the proceeds may be transferred to such special account prior to being
delivered to you. The Company may deliver the proceeds to you in U.S. dollars or
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, you understand that you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are converted to local currency, there may be delays in delivering the
proceeds to you and due to fluctuations in the Share trading price and/or the
U.S. dollar/PRC exchange rate between the sale/payment date and (if later) when
the proceeds can be converted into local currency, the proceeds that you receive
may be more or less than the market value of the Shares on the sale/payment date
(which is the amount relevant to determining your tax liability). You agree to
bear the risk of any currency fluctuation between the sale/payment date and the
date of conversion of the proceeds into local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
Exchange Control Reporting Information. PRC residents are required to report to
SAFE details of their foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-PRC residents, either
directly or through financial institutions.  Under these rules, you may be
subject to reporting obligations for the Shares or equity awards, including
Performance Share Units, acquired under


    Addendum-7

--------------------------------------------------------------------------------




the Plan and Plan-related transactions. It is your responsibility to comply with
this reporting obligation and you should consult your personal advisor in this
regard.
Colombia
Labor Law Policy and Acknowledgement. By accepting your award of Performance
Share Units, you expressly acknowledge that, pursuant to Article 15 of Law
50/1990 (Article 128 of the Colombian Labor Code), the Performance Share Units
and any payments you receive pursuant to the Performance Share Units are wholly
discretionary and are a benefit of an extraordinary nature that do not
exclusively depend on your performance. Accordingly, the Plan, the Performance
Share Units and related benefits do not constitute a component of “salary” for
any legal purpose, including for purposes of calculating any and all labor
benefits, such as fringe benefits, vacation pay, termination or other
indemnities, payroll taxes, social insurance contributions, or any other
outstanding employment-related amounts, subject to the limitations provided in
Law 1393/2010.
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.
Exchange Control Information. You are responsible for complying with any and all
Colombian foreign exchange restrictions, approvals and reporting requirements in
connection with the Performance Share Units and any Shares acquired or funds
received under the Plan. All payments for your investment originating in
Colombia (and the liquidation of such investments) must be transferred through
the Colombian foreign exchange market (e.g., local banks), which includes the
obligation of correctly completing and filing the appropriate foreign exchange
form (declaración de cambio). You should obtain proper legal advice to ensure
compliance with applicable Colombian regulations.
Croatia
Exchange Control Information. You must report any foreign investments (including
Shares acquired under the Plan) to the Croatian National Bank for statistical
purposes. However, because exchange control regulations may change without
notice, you should consult with your legal advisor to ensure compliance with
current regulations. You acknowledge that you personally are responsible for
complying with Croatian exchange control laws.
Czech Republic
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Performance Share Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to the vesting of the Performance Share Units and
the sale of Shares and before opening any foreign accounts in connection with
the Plan to ensure compliance with current regulations. It is your
responsibility to comply with any applicable Czech exchange control laws.
Denmark
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish which includes a description of the terms of the Performance Share
Units as required by the Danish Stock Option Act, to the extent that the Danish
Stock Option Act applies to the Performance Share Units.


    Addendum-8

--------------------------------------------------------------------------------




Securities/Tax Reporting Information. As of January 1, 2019, if you hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank, he or she
is no longer required to file a Form V (Erklaering V) with the Danish Tax
Administration. Further, if you open a brokerage account (or a bank account)
with a U.S. bank, the brokerage account (or bank account, as applicable) will be
treated as a deposit account if cash can be held in the account. However, you
are no longer required to file a Form K (Erklaering K) with the Danish Tax
Administration. The Form V and Form K have been replaced by the automatic
exchange of information regarding bank and brokerage accounts. You should
consult with your personal advisor to ensure compliance with any applicable
obligations.
Finland
There are no country-specific provisions.
France
Language Acknowledgement
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.
By accepting your Performance Share Units, you confirm having read and
understood the documents relating to this grant (the Plan and this Agreement)
which were provided to you in English.
Tax Information. The Performance Share Units are not intended to qualify for
special tax and social security treatment in France under Section L. 225-197-1
to L. 225-197-6-1 of the French Commercial Code, as amended.
Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. The German Federal Bank no longer accepts
reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de.
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.
Greece
There are no country-specific provisions.
Hong Kong
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the offer. If you are in any doubt about any of the contents of
the Agreement, including this Addendum A, or the Plan, or any other incidental
communication materials, you should obtain independent professional advice. The
Performance Share Units and any Shares issued at vesting do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or its subsidiaries. The Agreement,


    Addendum-9

--------------------------------------------------------------------------------




including this Addendum A, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The Performance Share Units are intended only for the
personal use of each eligible employee of the Employer, the Company or any
subsidiary and may not be distributed to any other person.
Settlement of Performance Share Units and Sale of Shares. Notwithstanding any
terms or conditions of the Plan or the Agreement to the contrary, Performance
Share Units will be settled in Shares only, not cash. In addition,
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, no Shares acquired under the Plan can be offered to the public or
otherwise disposed of prior to six months from the Award Date. Any Shares
received at vesting are accepted as a personal investment.
Hungary
There are no country-specific provisions.
India
Exchange Control Information. You must repatriate all proceeds received from the
sale of Shares to India and all proceeds from the receipt of cash dividends
within such time as prescribed under applicable India exchange control laws as
may be amended from time to time. You must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Company or the
Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.
Ireland
Acknowledgement of Nature of Plan and Performance Share Units.  This provision
supplements Sections 12 and 13 of the Agreement:
In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.
Israel
Settlement of Performance Share Units and Sale of Shares. Upon the vesting of
the Performance Share Units, you agree to the immediate sale of any Shares to be
issued to you upon vesting and settlement of the Performance Share Units. You
further agree that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Shares (on your behalf pursuant to
this authorization) and you expressly authorize the Company’s designated broker
to complete the sale of such Shares. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the cash proceeds from the sale of the Shares to you, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items. Due to
fluctuations in the Share price and/or applicable exchange rates between the
vesting date and (if later) the date on which the Shares are sold, the amount of
proceeds ultimately distributed to you may be more or less than the market value
of the Shares on the vesting date (which typically is the amount relevant to
determining your Tax-Related Items liability). You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.


    Addendum-10

--------------------------------------------------------------------------------




Italy
Plan Document Acknowledgment. By accepting the Performance Share Units, you
acknowledge that you have received a copy of the Plan, reviewed the Plan, the
Agreement and this Addendum A in their entirety and fully understand and accept
all provisions of the Plan, the Agreement and this Addendum A.
In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 9 (Responsibility for Taxes); Section 13 (Acknowledgement of Nature of
Plan and Performance Share Units); Section 14 (No Advice Regarding Grant);
Section 15 (Right to Continued Employment); Section 17 (Deemed Acceptance);
Section 19 (Severability and Validity); Section 20 (Governing Law, Jurisdiction
and Venue); Section 22 (Electronic Delivery and Acceptance); Section 23 (Insider
Trading/Market Abuse Laws); Section 24 (Language); Section 25 (Compliance with
Laws and Regulations); Section 26 (Entire Agreement and No Oral Modification or
Waiver); Section 27 (Addendum A); Section 28 (Foreign Asset/Account Reporting
Requirements and Exchange Controls); and Section 29 (Imposition of Other
Requirements).
Japan
There are no country-specific provisions.
Korea
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of Shares or receipt of dividends in a single transaction before
July 18, 2017 are required to repatriate the proceeds to Korea within three
years of receipt. You should consult a personal tax advisor to determine whether
this repatriation requirement applies to a particular transaction.
Luxembourg
There are no country-specific provisions.
Mexico
Labor Law Policy and Acknowledgment. By accepting this Award, you expressly
recognize that the Company, with offices at 430 E. 29th Street, 14th Floor, New
York, New York 10016, U.S.A., is solely responsible for the administration of
the Plan and that your participation in the Plan and acquisition of shares does
not constitute an employment relationship between you and the Company since you
are participating in the Plan on a wholly commercial basis and your Employer
(“BMS-Mexico”) is your sole employer, not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates,


    Addendum-11

--------------------------------------------------------------------------------




branches, representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio, el
participante reconoce que la Compañía, with offices at 430 E. 29th Street, 14th
Floor, New York, New York 10016, U.S.A. es el único responsable de la
administración del Plan y que la participación del Participante en el mismo y la
adquisicion de acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, toda vez que la participación del
participante en el Plan deriva únicamente de una relación comercial con la
Compañía, reconociendo expresamente que su Empleador (“BMS Mexico”) es su único
patrón, no es la Compañía en los Estados Unidos. Derivado de lo anterior, el
participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar del mismo no establecen ningún derecho entre el participante y su
empleador, BMS-México, y no forman parte de las condiciones laborales y/o
prestaciones otorgadas por BMS-México, y expresamente el participante reconoce
que cualquier modificación el Plan o la terminación del mismo de manera alguna
podrá ser interpretada como una modificación de los condiciones de trabajo del
participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Netherlands
There are no country-specific provisions.
Norway
There are no country-specific provisions.
Peru
Securities Law Information. The grant of Performance Share Units is considered a
private offering in Peru; therefore, it is not subject to registration.
Labor Law Acknowledgement. The following provision supplements Section 13 of the
Agreement:
In accepting the Award of Performance Share Units pursuant to this Agreement,
you acknowledge that the Performance Share Units are being granted ex gratia to
you with the purpose of rewarding you.
Poland
Exchange Control Information. Polish residents are required to transfer funds
(i.e., in connection with the sale of Shares) through a bank account in Poland
if the transferred amount into or out of Poland in any single transaction
exceeds a specified threshold (currently €15,000 unless the transfer of funds is
considered


    Addendum-12

--------------------------------------------------------------------------------




to be connected with the business activity of an entrepreneur, in which case a
lower threshold may apply). If you are a Polish resident, you must also retain
all documents connected with any foreign exchange transactions you engage in for
a period of five (5) years, as measured from the end of the year in which such
transaction occurred.
You should consult with your personal legal advisor to determine what you must
do to fulfill any applicable reporting/exchange control duties.
Puerto Rico
There are no country-specific provisions.
Portugal
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Romania
Language Consent. By accepting the grant of Performance Share Units, you
acknowledge that you are proficient in reading and understanding English and
fully understand the terms of the documents related to the grant (the notice,
the Agreement and the Plan), which were provided in the English language. You
accept the terms of those documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de Performance Share
Unit-uri, confirmati ca aveti un nivel adecvat de cunoastere in ce priveste
cititirea si intelegerea limbii engleze, ati citit si confirmati ca ati inteles
pe deplin termenii documentelor referitoare la acordare (anuntul, Acordul
Performance Share Unit si Planul), care au fost furnizate in limba engleza.
Acceptati termenii acestor documente in consecinta.
Russia
Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the Shares
in Russia. Any Shares issued pursuant to the Performance Share Units shall be
delivered to you through a brokerage account in the U.S. You may hold Shares in
your brokerage account in the U.S.; however, in no event will Shares issued to
you and/or Share certificates or other instruments be delivered to you in
Russia. The issuance of Shares pursuant to the Performance Share Units described
herein has not and will not be registered in Russia and hence, the Shares
described herein may not be admitted or used for offering, placement or public
circulation in Russia.
Exchange Control Information. All restrictions on the payment of funds by
non-residents into a Russian resident’s declared foreign brokerage account,
including dividends and proceeds from the sale of Shares, have been abolished as
of January 1, 2020. You can receive, hold and remit dividends and proceeds from
the sale of Shares acquired under the Plan into and out of your brokerage
account without any requirement to first repatriate such funds to an authorized
bank in Russia. You should be aware that the rules related to foreign bank
accounts are different and that pursuant to changes effective December 2, 2019
(with retroactive effect to January 1, 2018), certain restrictions with respect
to payments by non-residents into a


    Addendum-13

--------------------------------------------------------------------------------




Russian currency resident’s foreign bank account will continue to apply where
the foreign bank account is located in the U.S. You should contact your personal
advisor to confirm the application of the exchange control restrictions prior to
vesting in the MSUs and selling Shares as significant penalties may apply in
case of non-compliance with the exchange control restrictions and because such
exchange control restrictions are subject to change.
U.S. Transaction. You are not permitted to make any public advertising or
announcements regarding the Performance Share Units or Shares in Russia, or
promote these shares to other Russian legal entities or individuals, and you are
not permitted to sell or otherwise dispose of Shares directly to other Russian
legal entities or individuals. You are permitted to sell Shares only on the New
York Stock Exchange and only through a U.S. broker.
Data Privacy. This section replaces the Data Privacy Consent provision above in
this Addendum A:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Performance Share Units or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor (“Data”), for the purpose of implementing, administering and
managing the Plan.
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g. the United States) may have
different data privacy laws and protections than your country. In this case,
appropriate safeguards will be taken by the Company to ensure that your Data is
processed with an adequate level of protection and in compliance with applicable
local laws and regulation (especially through contractual clauses like European
Model Clauses for European countries).  You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting the International
Compensation and Benefits Group. You authorize the Company, Fidelity and other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case and without cost, by
contacting in writing the International Compensation and Benefits Group.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant you Performance Share Units or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing


    Addendum-14

--------------------------------------------------------------------------------




your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the International Compensation and
Benefits Group.
Labor Law Information. You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws because you should not hold Shares acquired under the Plan.
Saudi Arabia
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
Singapore
Securities Law Information. The grant of Performance Share Units is being made
in reliance of section 273(1)(f) of the Securities and Futures Act (Chap. 289,
2006 Ed,) for which it is exempt from the prospectus and registration
requirements under the SFA and is not made to you with a view to the Performance
Share Units being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Director Notification Requirement. If you are a director, associate director or
shadow director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements, you
must notify the Singapore subsidiary in writing within two business days of any
of the following events: (i) you receive or dispose of an interest (e.g.,
Performance Share Units or Shares) in the Company or any subsidiary of the
Company, (ii) any change in a previously-disclosed interest (e.g., forfeiture of
Performance Share Units and the sale of Shares), or (iii) becoming a director,
associate director or a shadow director if you hold such an interest at that
time.
South Africa
Responsibility for Taxes. The following provision supplements Section 9 of this
Agreement:
You are required to immediately notify the Employer of the amount of any gain
realized at vesting of the Performance Share Units. If you fail to advise the
Employer of such gain, you may be liable for a fine.
Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from
failure to comply with applicable laws. In particular, if you are a resident for


    Addendum-15

--------------------------------------------------------------------------------




exchange control purposes, you are required to obtain approval from the South
African Reserve Bank for payments (including payment of proceeds from the sale
of Shares) that you receive into accounts based outside of South Africa (e.g., a
U.S. brokerage account). Because the exchange control regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the Plan to ensure compliance with
current regulations.
Spain
Labor Law Acknowledgment. This provision supplements Sections 6 and 13 of the
Agreement:
By accepting the Performance Share Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan document.
You understand and agree that, as a condition of the grant of the Performance
Share Units, except as provided for in Section 2 of the Agreement, your
termination of employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture of any Performance Share
Units that have not vested on the date of your termination.
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the Performance Share Units will be forfeited without entitlement to
the underlying Shares or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Performance Share Units under the Plan to
individuals who may be employees of the Company or a subsidiary. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any subsidiary on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Performance Share Units are
granted on the assumption and condition that the Performance Share Units and the
Shares underlying the Performance Share Units shall not become a part of any
employment or service contract (either with the Company, the Employer or any
subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that the Performance Share Units would not be granted
to you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
award of Performance Share Units shall be null and void.
Securities Law Information. The Performance Share Units and the Shares described
in the Agreement and this Addendum A do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum A) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Exchange Control Information. If you acquire Shares issued pursuant to the
Performance Share Units and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Comercio e inversiones (the


    Addendum-16

--------------------------------------------------------------------------------




“DGCI”). Generally, the declaration must be made in January for Shares acquired
or sold during (or owned as of December 31 of) the prior year; however, if the
value of shares acquired or sold exceeds the applicable threshold (currently
€1,502,530) (or you hold 10% or more of the share capital of the Company or such
other amount that would entitle you to join the Company’s board of directors),
the declaration must be filed within one month of the acquisition or sale, as
applicable. In addition, you also must file a declaration of ownership of
foreign securities with the Directorate of Foreign Transactions each January.
You are also required to electronically declare to the Bank of Spain any
security accounts (including brokerage accounts held abroad), as well as the
security (including Shares acquired at vesting of Performance Share Units) held
in such accounts and any transactions carried out with non-residents if the
value of the transactions for all such accounts during the prior year or the
balances in such accounts as of December 31 of the prior year exceeds
€1,000,000. Unvested rights (e.g., Performance Share Units, etc.) are not
considered assets or rights for purposes of this requirement.
Slovak Republic
There are no country-specific provisions.
Slovenia
Language Consent. The parties acknowledge and agree that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Dogovor o uporabi jezika. Stranke se izrecno strinjajo, da se za sklepanje
Pogodbe, kot tudi vseh dokumentov, obvestil in postopkov sklenjenih neposredno
ali posredno v zvezi s tem, uporablja angleški jezik.
Sweden
Responsibility for Taxes. This provision supplements Section 9 of the Agreement:
Without limiting the Company’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 9 of the
Agreement, in accepting the Performance Share Units, you authorize the Company
and/or the Employer to withhold Shares or to sell shares of Common Stock
otherwise deliverable to you upon vesting/settlement to satisfy Tax-Related
Items, regardless of whether the Company and/or the Employer have an obligation
to withhold such Tax-Related Items.
Switzerland
Securities Law Information. Because the offer of the Award is considered a
private offering in Switzerland; it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Award
(i) constitute a prospectus according to articles 35 et seq. of the Swiss
Federal (ii) may be publicly distributed nor otherwise made publicly available
in Switzerland, or (iii) have been or will be filed with, approved or supervised
by any Swiss reviewing body according to article 51 FinSA or any Swiss
regulatory authority, including the Swiss Financial Market Supervisory Authority
(“FINMA”).


    Addendum-17

--------------------------------------------------------------------------------




Taiwan
Securities Law Information. The grant of Performance Share Units and Shares
acquired pursuant to the Performance Share Units are available only for
employees of the Company and its subsidiaries. The offer of participation in the
Plan is not a public offer of securities by a Taiwanese company.
Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Shares) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
Thailand
Exchange Control Information. If the proceeds from the sale of Shares or receipt
of dividends are equal to or greater than US$200,000 or more in a single
transaction, you must repatriate the proceeds to Thailand immediately upon
receipt and convert the funds to Thai Baht or deposit the proceeds in a foreign
currency deposit account maintained by a bank in Thailand within 360 days of
remitting the proceeds to Thailand. In addition you must report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form and
inform the authorized agent of the details of the foreign currency transaction,
including your identification information and the purpose of the transaction. If
you fail to comply with these obligations, you may be subject to penalties
assessed by the Bank of Thailand. Because exchange control regulations change
frequently and without notice, you should consult your personal advisor before
selling Shares to ensure compliance with current regulations. You are
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its subsidiaries will be liable for any fines
or penalties resulting from your failure to comply with applicable laws.
Turkey
Securities Law Information. Under Turkish law, you are not permitted to sell
Shares acquired under the Plan in Turkey. The Shares are currently traded on the
New York Stock Exchange, which is located outside of Turkey, under the ticker
symbol “BMY” and the Shares may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey and should be reported to the Turkish
Capital Markets Board. Therefore, you may be required to appoint a Turkish
broker to assist with the sale of Shares acquired under the Plan. You should
consult your personal legal advisor before selling any Shares acquired under the
Plan to confirm the applicability of this requirement.
United Arab Emirates
Acknowledgment of Nature of Plan and Performance Share Units. This provision
supplements Section 13 of the Agreement:
You acknowledge that the Performance Share Units and related benefits do not
constitute a component of your “wages” for any legal purpose. Therefore, the
Performance Share Units and related benefits will not be included and/or
considered for purposes of calculating any and all labor benefits, such as
social insurance contributions and/or any other labor-related amounts which may
be payable.
Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the United Arab


    Addendum-18

--------------------------------------------------------------------------------




Emirates (“UAE”). Any documents related to the Plan, including the Plan, Plan
prospectus and other grant documents (“Plan Documents”), are intended for
distribution only to such employees and must not be delivered to, or relied on
by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities. If you do not understand the
contents of the Plan Documents, you should consult an authorized financial
adviser.
Neither the UAE Central Bank, the Emirates Securities and Commodities Authority,
nor any other licensing authority or government agency in the UAE has
responsibility for reviewing or verifying any Plan Documents nor taken steps to
verify the information set out in them, and thus, are not responsible for such
documents.
The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
United Kingdom
Responsibility for Taxes. This provision supplements Section 9 of the Agreement:
Without limitation to Section 4 of the Agreement, you hereby agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  You also hereby agree to indemnify and keep indemnified the Company
and the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).
Notwithstanding the foregoing, if you are an executive officer or director of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), you understand that you may not be able to
indemnify the Company or the Employer for the amount of Tax-Related Items not
collected from or paid by you because the indemnification could be considered to
be a loan. In this case, any income tax not collected or paid within ninety (90)
days of the end of the U.K. tax year in which an event giving rise to the
Tax-Related Items occurs may constitute a benefit to you on which additional
income tax and employee national insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value of employee NICs due on this additional benefit which
the Company and/or the Employer may recover from you by any of the means set
forth in Section 9 of the Agreement.
Venezuela
Investment Representation for Performance Share Units. As a condition of the
grant of the Performance Share Units, you acknowledge and agree that any Shares
you may acquire upon vesting of the Performance Share Units are acquired as, and
intended to be, an investment rather than for the resale of the Shares and
conversion of the Shares into foreign currency.
Securities Law Information. The Performance Share Units granted under the Plan
and the Shares issued under the Plan are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan securities regulations.
This offering does not qualify as a public offering under the laws of the
Bolivarian Republic of Venezuela and therefore, it is not required to request
the previous authorization of the National Superintendent of Securities.


    Addendum-19

--------------------------------------------------------------------------------




Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds into Venezuela following the sale of Shares acquired upon
vesting of the Performance Share Units. The Company reserves the right to
restrict settlement of the Performance Share Units or to amend or cancel the
Performance Share Units at any time in order to comply with applicable exchange
control laws in Venezuela. Any Shares acquired under the Plan are intended to be
an investment rather than for the resale and conversion of the shares into
foreign currency. You are responsible for complying with exchange control laws
in Venezuela and neither the Company nor the Employer will be liable for any
fines or penalties resulting from your failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, you should consult with your personal legal advisor before accepting the
Performance Share Units and before selling any Shares acquired upon vesting of
the Performance Share Units to ensure compliance with current regulations.




    Addendum-20